—In an action, inter alia, for a judgment declaring that the plaintiffs are the sole lawful owners and vested with absolute and unencumbered title in fee in certain real property, the defendant appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated May 15, 2001, which granted the plaintiffs’ motion to preliminarily enjoin him from occupying, using, or constructing any structures on the property in dispute until such time as the boundary lines of such property have been determined.
Ordered that the order is affirmed, with costs.
*579The facts in this matter are set forth in Trustees of Freeholders & Commonality of Town of Southampton v Buoninfante (303 AD2d 578 [2003] [decided herewith]). As indicated therein, a trial is necessary to determine the actual present location of the northern boundary line of the defendant’s property based on the high water mark of Moriches Bay. In light of the fact that such a trial is necessary, there is no need at this time to disturb the preliminary injunction imposed by the Supreme Court in order to maintain the status quo. Florio, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.